DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment/remarks received 02/22/2022 have been entered and fully considered.  Claims 11-30 are pending.  Claims 1-10 are cancelled.  Claims 21-30 are new.  Claims 11-30 are examined herein.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Response to Arguments
In view of the cancellation of claims 1-10, the rejection of said claims under 35 USC 102 or 103 has been withdrawn.

Allowable Subject Matter
Claims 11-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
US 2015/0099190 A1 (“Holme”) discloses an electrolyte sheet comprising lithium-stuffed garnet (Abstract) comprising sintered grains of LLZO having conductivity of >10-4 S/cm ([0016], [0311], [0327]).
US 2014/0186720 A1 (“Kintaka”) discloses a sheet of material configured for a solid-state battery (Abstract; [0022]) comprising: a body comprising grains of cubic garnet crystals sintered to one another ([0050]).  The body is an oxide having a single phase of the a cubic system garnet crystal structure ([0050]).  Kintaka discloses an example wherein the sheet has a thickness of 1 mm ([0081]).  Kintaka discloses lithium ion conductivity on the order of 10-4 (Tables 2, 4-5).
US 9,502,729 B2 (“Badding”) discloses an ion-conducting composite comprising path-engineered ion-conducting ceramic electrolyte particles and a solid polymeric matrix (Abstract).  The path-engineered ion-conducting ceramic electrolyte particles comprise grains that protrude from the major surface (Fig. 2, [0028]).
The prior art of record does not disclose or suggest the electrolyte as specifically recited in claims 11, 16, or 23, in particular wherein “wherein the first and second major surfaces of the body have an unpolished granular profile such that the profile includes grains protruding outward from the respective major surface with a height of at least 25 um and no more than 150 um relative to recessed portions of the respective major surface at boundaries between the respective grains.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727